Case: 14-10527      Document: 00513091862         Page: 1    Date Filed: 06/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10527
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 24, 2015
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk
                                                 Plaintiff–Appellee,
versus
EDUARDO TORRES ESQUIVEL,
                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-188-4




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Eduardo Torres Esquivel has moved
for leave to withdraw and has filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Torres Esquivel has not filed a response. We have reviewed counsel’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10527    Document: 00513091862    Page: 2   Date Filed: 06/24/2015


                                No. 14-10527

brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue. Accord-
ingly, the motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the appeal is DISMISSED.         See 5TH
CIR. R. 42.2.




                                      2